                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


BRAD REED and TARA REED,                               CIV. 17-5047-JLV
individually and as Joint Limited
Conservators of IR, a minor,
                                                            ORDER
                   Plaintiffs,
     vs.

UNION RESORT, LLC d/b/a MYSTIC
MINER,

                   Defendant.


                                  INTRODUCTION

      This case concerns liability for an injury suffered by plaintiffs’ minor

daughter, I.R., during a snow tubing excursion. Plaintiffs allege claims of

ordinary and gross negligence against defendant, the resort at which I.R. was

injured. (Docket 16). Defendant now moves for summary judgment on both

claims. (Docket 21). It asserts plaintiffs signed an exculpatory release barring

its negligence claim, that the gross negligence claim is insufficient as a matter of

law, and that both claims are barred because plaintiffs assumed the risk of

injury to I.R. (Docket 23). Plaintiffs resist the motion in part, conceding that

their negligence claim is barred but arguing fact questions for a jury exist

regarding their gross negligence claim and defendant’s assumption of the risk

defense. (Docket 30).
         Defendant’s summary judgment motion was referred to Magistrate Judge

Veronica L. Duffy pursuant to the court’s standing order of October 16, 2014,

and 28 U.S.C. § 636(b)(1) for a report and recommendation (“R&R”).         The

magistrate judge issued an R&R concluding summary judgment should be

granted on plaintiffs’ negligence claim and denied on their gross negligence

claim.     (Docket 43).   Defendant timely objected to the R&R and plaintiffs filed a

response to the objections.     (Dockets 46 & 47).

         Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. The court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id. For the reasons given below, the court grants

defendant’s motion for summary judgment as to plaintiffs’ ordinary negligence

claim and denies it as to their gross negligence claim. The court adopts the R&R

to the extent it is consistent with this order.

                                      ANALYSIS

I.       Facts

         The following recitation consists of the material facts developed from the

amended complaint (Docket 16), defendant’s answer (Docket 17), defendant’s

statement of undisputed material facts (Docket 22), plaintiffs’ response to those

                                           2
facts (Docket 31), and other evidence in the record where indicated. These facts

are “viewed in the light most favorable to the [party] opposing the motion.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

The facts material to defendant’s motion for summary judgment are as follows.

      Plaintiffs and their children visited defendant’s resort 1 near Lead, South

Dakota, on March 13, 2015, “for an afternoon of recreational snow tubing.”

(Docket 31 at ¶ 1). At the time, plaintiffs’ youngest child, I.R., was seven years

old. Id. at ¶ 3. Plaintiffs signed a written release of liability for each of their

children, including I.R., before snow tubing. Id. at ¶¶ 8-9. By signing the

release, plaintiffs agreed that snow tubing is “extremely hazardous” and can

cause “personal injury and/or death.” (Docket 27-2 at p. 1). They affirmed

they made the “voluntary choice to participate in tubing” and allowed their

children “to do so despite the risks[.]” Id. They accepted “the full responsibility

for any and all . . . damages or injury of any kind which may result[.]” Id.

Finally, they

      fully release[d] [defendant] . . . from any and all liability for personal
      injury . . . which results in any way from . . . my child(ren)’s
      participation . . . including any caused by negligence . . . including,
      but not limited to . . . lift operations while loading or unloading,
      other tubers, employees working lanes . . . or any other activities
      related to tubing[.]




      1The  parties refer to the resort at issue as “Deer Mountain” or occasionally
as “Mystic Miner.” It is uncertain what the resort’s current name is. To avoid
confusion, the magistrate judge referred to the facility as the “resort.” (Docket
43 at p. 2 n.1). The court adopts this nomenclature.
                                           3
Id. Plaintiffs knew they agreed to release defendant from liability by signing the

document. (Docket 31 at ¶¶ 10, 12). They also knew allowing I.R. to snow tube

could result in injury. Id. at ¶ 16.

      Plaintiffs and their children each selected their own snow tubes from a pile

maintained by defendant. Id. at ¶ 23. They would swap the tubes among

themselves for each run down the tubing slope. Id. at ¶ 25. Plaintiffs testified

during their depositions I.R. used a tube with a tear or hole in the bottom for the

run during which she was injured. (Dockets 27-1 at p. 15 & 27-4 at p. 4).

Employees testified they left torn tubes in the resort’s inventory because they

believed the torn tubes provided a safer ride for children, due to the tubes’

tendency to move slowly down the slope. (Docket 31 at ¶ 54). They knew torn

tubes could sometimes come to a stop mid-slope. (Dockets 33-1 at pp. 6-7 &

27-11 at p. 3).

      Plaintiffs recall seeing a resort employee on the top of the hill used for

tubing on two occasions before the accident. (Docket 31 at ¶ 27). However,

neither that employee nor any other managed the flow of tubers down the slope.

Id. at ¶ 20. The management process is referred to as “staging.” (Docket 43 at

p. 4). Because no employee was staging the tube runs, some tubers were going

down the slope before the previous tuber had completed their run. (Docket 27-5

at p. 7). Plaintiff Brad Reed described the slope as a “free-for-all.” Id.

      I.R., using the torn tube, came to a stop during her final run approximately

three-fourths of the way down the slope. (Docket 31 at ¶ 37). Another tuber in

                                         4
plaintiffs’ party, a social worker from the Philippines named Alex, began her run

down the same lane as I.R. while I.R. was stopped on the slope. Id. at ¶¶ 4, 38.

No resort employee directed Alex to begin her run while I.R. was still on the slope.

Id. at ¶ 40. Alex collided with I.R., causing I.R. serious head injuries. Id. at

¶ 39; Docket 16 at ¶¶ 13-14. Plaintiff Tara Reed testified she found I.R.’s tube

was “full of snow” after the accident. (Docket 27-1 at pp. 15-16). She believed

the snow in the tube caused I.R. to stop mid-slope. Id. at p. 16.

      Plaintiffs, pointing to deposition testimony by resort employees, assert the

resort was “chronically understaffed.” 2 (Docket 31 at p. 17) (citing Dockets 33-8

at p. 2, 33-5 at p. 4 & 33-4 at pp. 2-3). An employee testified that a manager

would assign the resort’s limited staff to different locations each day as justified

by staff availability. (Docket 33-5 at p. 5). The tubing hill generally required

three employees: one at the bottom of the hill who would hook the tubes onto a

lift mechanism that transported them up the hill, and two at the top of the hill,

one for staging and one for unloading tubes from the lift mechanism. Id. at

pp. 5-6; Docket 33-4 at pp. 2-3. An employee testified resort management

prioritized stationing an employee at the bottom of the tubing slope. (Docket

33-4 at p. 5).




      2Plaintiffsmake this and other assertions in a section of their response to
defendant’s statement of undisputed material facts titled “additional facts.” See
Docket 31 at pp. 16-17. Defendant did not reply to these additional facts. The
court does not consider them uncontested, but instead weighs them according to
the strength of the record evidence cited in their support.
                                        5
      Defendant provided incident reports from the winter seasons between

2010 and 2015 (except for the 2013-2014 season, for which records were not

available) to its expert, James Engle. (Docket 26-2 at pp. 7-8). The records

showed 72 tubing incidents during those seasons, with 17 recording a collision

between tubers. Id. at p. 7; Docket 31 at ¶ 55. Only one incident involved a

mid-slope collision. Id. Plaintiffs note the incident reports show five tuber

collisions within a few weeks of I.R.’s accident. (Docket 31 at ¶ 31). The

magistrate judge astutely noted neither party contextualized the incident report

evidence. (Docket 43 at pp. 13-14). The record does not show how many

tubers in total used the slope during the time documented by the incident

reports, what criteria defendant used to determine the types of incidents

necessitating a report, or whether defendant diligently documented all

incidents. 3 Id.

II.   Defendant’s Objections

      Defendant raises six objections to the R&R. (Docket 46). Five of the

objections relate to the magistrate judge’s recommendation that summary

judgment should be denied as to plaintiffs’ gross negligence claim. Id. at




      3In  its objections to the R&R, defendant states there is no specific data as
to the total number of tubers over the period documented in the incident reports.
(Docket 46 at p. 6). It requests to supplement the record on this point. Id. As
described below, the court rejects the assumption a statistical analysis is
necessary to determine whether summary judgment is appropriate on plaintiffs’
gross negligence claim. See Section III.B.4. Further evidence as to the total
number of tubers is unnecessary.
                                         6
pp. 1-10. As summarized by the court, the objections contend the magistrate

judge erred by:

       1.    Concluding plaintiffs established a genuine issue of fact as to
             whether defendant knew injury to I.R. was probable. Id. at
             pp. 2-3.

       2.    Concluding plaintiffs established a genuine issue of fact as to
             whether the risk of harm posed by defendant’s negligence was
             of a sufficient magnitude. Id. at pp. 4-5.

       3.    Failing to address the lack of evidence regarding “the
             probability of the precise result”—i.e., I.R.’s injury. Id. at
             p. 5.

       4.    Concluding plaintiffs established a genuine issue of fact as to
             whether I.R.’s injury was probable. Id. at pp. 6-7.

       5.    Concluding lack of a staging employee is sufficient evidence to
             support plaintiffs’ gross negligence claim. Id. at pp. 8-10.

       6.    Failing to conclude deposition evidence establish plaintiffs
             assumed the risk of I.R.’s injury. Id. at pp. 10-12.

The court addresses each objection in turn.

III.   Discussion

       A.    Legal standards

       This case is before the court on its diversity jurisdiction. (Docket 16 at

¶¶ 2-5). Accordingly, South Dakota substantive law governs. Hammons v.

Hartford Fire Ins. Co., 501 F.3d 991, 996 n.6 (8th Cir. 2007).

             1.     Summary judgment

       Under Federal Rule of Civil Procedure 56(a), a movant is entitled to

summary judgment if the movant can “show that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

                                         7
Fed. R. Civ. P. 56(a). Once the moving party meets its burden, the nonmoving

party may not rest on the allegations or denials in the pleadings, but rather must

produce affirmative evidence setting forth specific facts showing that a genuine

issue of material fact exists. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986). Only disputes over facts which might affect the outcome of the case

under the governing substantive law will properly preclude summary judgment.

Id. at 248. “[T]he mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.”

Id. at 247-48 (emphasis in original).

      If a dispute about a material fact is genuine, that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party, then

summary judgment is not appropriate. Id. However, the moving party is

entitled to judgment as a matter of law if the nonmoving party failed to “make a

sufficient showing on an essential element of her case with respect to which she

has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

In such a case, “there can be ‘no genuine issue as to any material fact,’ since a

complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Id. at 323.

      In determining whether summary judgment should issue, the facts and

inferences from those facts must be viewed in the light most favorable to the

nonmoving party. Matsushita, 475 U.S. at 587-88. The key inquiry is

                                         8
“whether the evidence presents a sufficient disagreement to require submission

to a jury or whether it is so one-sided that one party must prevail as a matter of

law.” Anderson, 477 U.S. at 251-52.

             2.       Release of liability & gross negligence

      In general, a release of liability is valid “absent a legislative directive . . .

that they are contrary to public policy.” Holzer v. Dakota Speedway, Inc., 610

N.W.2d 787, 792 (S.D. 2000) (citing Lee v. Beauchene, 337 N.W.2d 827, 828

(S.D. 1983)). “However, releases that are construed to cover willful negligence

or intentional torts are not valid and are against public policy.” Id. at 793

(citation omitted).

      “In South Dakota, the phrases gross negligence and willful or wanton

misconduct mean the same thing.” Fischer v. City of Sioux Falls, 919 N.W.2d

211, 215 (S.D. 2018) (emphasis in original). “These phrases refer to a category

of tort that is ‘different in kind and characteristics’ than negligence.” Id.

(quoting Tranby v. Brodock, 348 N.W.2d 458, 461 (S.D. 1984)). “[F]or conduct

to be willful or wanton, the risk involved must be substantially greater than that

which is necessary to make the conduct negligent. . . . And the harm threatened

must be an easily perceptible danger of death or substantial physical harm.” Id.

(quotations and citations omitted). “The conduct must be more than mere

mistake, inadvertence, or inattention.” Gabriel v. Bauman, 847 N.W.2d 537,

543 (S.D. 2014).



                                           9
       “[R]eckless, willful, or wanton misconduct entails a mental element. The

defendant must know or have reason to know of the risk and must in addition

proceed without concern for the safety of others[.]” Fischer, 919 N.W.2d at 215

(quotation and citation omitted) (emphasis in original). “Conduct is gross,

willful, wanton, or reckless when a person acts or fails to act, with a conscious

realization that injury is a probable, as distinguished from a possible (ordinary

negligence), result of such conduct.” Gabriel, 847 N.W.2d at 541 (quotation and

citation omitted) (emphasis in original). “There need not be an affirmative wish

to injure another, but, instead, a willingness to injury another.” Id. at 543.

“[W]hile willful and wanton misconduct is not identical to intentional conduct,

willful and wanton misconduct does partake to some appreciable extent of the

nature of a deliberate and intentional wrong. Fischer, 919 N.W.2d at 215

(quotations and citations omitted).

       “Because willfulness, wantonness, or recklessness ‘is almost never

admitted, and can be proved only by the conduct and the circumstances, an

objective standard must of necessity in practice be applied.’ ” Gabriel, 847

N.W.2d at 542-43. “Whether one acts willfully, wantonly, or recklessly is, like

negligence, normally a jury question.” Id. at 542. “On the other hand,” the

South Dakota Supreme Court urges against “draw[ing] the line of willful, wanton,

or reckless conduct too near to that constituting negligent conduct[.]” Id. at

543.



                                       10
            3.     Assumption of risk

      “Assumption of the risk requires that the person: ‘(1) had actual or

constructive knowledge of the risk; (2) appreciated its character; and

(3) voluntarily accepted the risk, with the time, knowledge, and experience to

make an intelligent choice.’ ” Jensen v. Menard, Inc., 907 N.W.2d 816, 820

(S.D. 2018) (quoting Duda v. Phatty McGees, Inc., 758 N.W.2d 754, 758 (S.D.

2008)).

      Knowledge of the risk is the watchword of assumption of risk.
      Indeed, assumption of the risk imports a knowing and voluntary self
      exposure to a known danger. Plaintiffs cannot assume risks of
      activities or conditions of which they are ignorant. They must not
      only know of the facts which create the danger, but they must
      comprehend and appreciate the danger itself. The standard to be
      applied is a subjective one, of what the particular plaintiff in fact
      sees, knows, understands and appreciates. In this it differs from
      the objective standard which is applied to contributory negligence

Duda, 758 N.W.2d at 758 (quotations and citations omitted). “Questions of

negligence, contributory negligence, and assumption of the risk are for the jury

in all but the rarest of cases so long as there is evidence to support the issues.”

Stensland v. Harding Cty., 872 N.W.2d 92, 96-97 (S.D. 2015) (quoting Janis v.

Nash Finch Co., 780 N.W.2d 497, 500 (S.D. 2010)).

      B.    Gross negligence objections

            1.     Defendant’s knowledge of probable harm to I.R.

      Plaintiffs assert defendant knowingly provided torn tubes to guests and

understaffed the resort, resulting in the lack of a staging employee for the tubing

slope, which in turn caused I.R.’s injury. The magistrate judge concluded these

                                        11
assertions shepherded plaintiffs’ gross negligence claim through summary

judgment. (Docket 43 at pp. 12-17). Defendant objects, contending the record

shows “a complete absence of evidence to suggest that Union Resort knew or

should have known that I.R. was using a tore tube” and that resort employees

believed torn tubes “offered a safer tuber experience, especially for young

children[.]” (Docket 46 at p. 3) (emphasis in original). In defendant’s view,

these facts show it did not know there was any probability of I.R.’s injury.

      Defendant’s first argument, that it neither knew or should have known I.R.

used a torn tube, is belied by resort employees’ testimony. Employees left torn

tubes in inventory “because they are great for little kids. They go super slow.”

Docket 27-10 at p. 5; see also Docket 33-4 at p. 9 (torn tubes left “in rotation

specifically because they were kind of torn up[.]”); Docket 33-3 at p. 6 (“[W]e

actually liked them with the ones that were broken, sort of say, or ripped.”). If

defendant is arguing it had no knowledge that I.R. specifically—as opposed to

tubing guests in the abstract—was using a torn tube, the argument is

unavailing. The knowledge element of a gross negligence claim is not so

restrictive. See Fischer, 919 N.W.2d at 215 (“The defendant must know or have

reason to know of the risk[.]”) (emphasis in original). Defendant intentionally

provided torn tubes to guests. It had ample reason to know I.R. would have

used a torn tube.

      Defendant next contends its employees’ belief that torn tubes were safer

immunizes it from the charge it knew I.R. could be injured. (Docket 46 at p. 3)

                                        12
(citing Gabriel, 847 N.W.2d at 543 (“The conduct must be more than mere

mistake, inadvertence, or inattention.”)). Again, this argument is contradicted

by employee testimony. Employees knew torn tubes could get stuck mid-slope.

(Dockets 33-3 at pp. 6-7 & 27-11 at p. 3). They knew that collisions between

tubers on the slope occurred. In fact, at least five such collisions occurred

during the 2014-2015 winter season. (Docket 31 at ¶ 55). Finally, employees

also knew such collisions could be dangerous, especially for small children.

(Docket 27-8 at p. 4) (“Or if there was a little child – because if you’re 50 pounds

and you can’t make it all the way down the end, you’re going to be in trouble[.]”).

Employees’ belief that torn tubes were safer may have been mistaken, but they

consciously knew children using torn tubes could get stuck mid-slope and

become vulnerable to collision. These facts are more than sufficient to establish

a genuine dispute of material fact as to whether defendant knew or had reason to

know of a probability I.R. would be involved in a mid-slope tube collision.

Defendant’s first objection is overruled.

            2.     Magnitude of the risk of harm

      Defendant argues the magistrate judge “improperly shift[ed] the burden of

proof” by concluding plaintiffs established the risk of harm was of a sufficient

magnitude to state a gross negligence claim. (Docket 46 at p. 5). The

magistrate judge noted “[n]either party sp[oke] to the magnitude” of the risk of

harm in their summary judgment briefing. (Docket 43 at p. 13). Nevertheless,

because the record contained uncontradicted evidence of prior collisions and

                                        13
because the harm from I.R.’s collision was severe, the magistrate judge

“infer[red] that previous accidents were sufficiently severe in nature to satisfy the

standard required for gross negligence.” Id. Defendant takes exception to this

inference.

      “[F]or conduct to be willful or wanton, the risk involved must be

substantially greater than that which is necessary to make the conduct

negligent. . . . And the harm threatened must be an easily perceptible danger of

death or substantial physical harm.” Fischer, 919 N.W.2d at 215 (quotations

and citations omitted). The court easily concludes the record presents a

genuine issue of material fact as to whether defendant created a risk a tubing

guest would be seriously injured in a mid-slope collision. 4 As noted above,

resort employees were aware torn tubes could stop on the slope, potentially

leading to collisions. See supra Section III.B.1. Employees also testified to the

speed tubers could achieve going down the slope, potentially up to 35 miles per

hour. (Dockets 27-8 at p. 2 & 33-4 at p. 10). The “danger of death or

substantial physical harm” is “easily perceptible” when the potential exists for a

tuber going 35 miles per hour to collide with a small child stuck in a torn tube on

the slope. Fischer, 919 N.W.2d at 215. Accordingly, the court overrules

defendant’s second objection.

      4The   magistrate judge was correct to draw all inferences in favor of
plaintiffs, the non-moving party. Matsushita, 475 U.S. at 587-88. However,
the court disagrees with the magistrate judge’s assumption that evidence of the
harshness of prior collision injuries is necessary to establish the risk of harm
may constitute gross negligence. Uncontradicted facts in the record suffice to
create a genuine dispute of material fact on this point.
                                         14
            3.     Probability of the precise result

      Defendant argues there is no evidence the “ ‘precise result’ that occurred in

this case had ever actually occurred prior to” I.R.’s injury. (Docket 46 at p. 5).

In defendant’s view, there is no evidence of any prior mid-slope collisions caused

by torn tubes, although it concedes one prior mid-slope collision and that

collisions occurred at other positions on the slope. Id.; see also Docket 31 at

¶ 55. It asserts the magistrate judge erred in failing to consider this lack of

evidence. Id. Defendant’s argument rests on two flawed premises.

      First, defendant construes the term “precise result” too narrowly. It

quotes the term from a 1954 South Dakota Supreme Court decision which

concluded no wanton and willful misconduct existed when the defendant there

collided with a car that turned into his path. Gunderson v. Sopiwnik, 66

N.W.2d 510, 511-13 (S.D. 1954). Gunderson did not specifically analyze the

“precise result” language, nor has defendant identified any subsequent authority

counseling courts to read that language narrowly. In fact, the South Dakota

Supreme Court’s latest opinion on gross negligence cites the “precise result”

language only in dissent without any analysis. Fischer, 919 N.W.2d at 219.

Without clearer authority from South Dakota courts holding the term “precise

result” should be narrowly construed, the court concludes it need not be read so

strictly as to require evidence of prior mid-slope, torn tube collisions.

      Second, defendant confuses sufficient and necessary conditions by

assuming specific evidence of prior injuries is necessary to establish its actions

                                        15
created a risk of probable injury. Such evidence is sufficient but by no means

necessary to establish this element of gross negligence. Plaintiffs certainly

could prove their case with evidence that prior tubing collisions establish

defendant knew allowing guests to use torn tubes would result in mid-slope

collisions. However, plaintiffs’ theory of the case is that defendant created a risk

of probable injury by providing guests torn tubes with a tendency to stop

mid-slope and deliberately failing to provide staging at the tubing slope.

(Docket 47 at pp. 3-4). Plaintiffs would presumably support their theory with

evidence resort employees knew the torn tubes and lack of staging would result

in mid-slope collisions, as opposed to evidence that such collisions had occurred

in the past. Defendant points to no authority that plaintiffs’ method of

establishing this element is impermissible as a matter of law. In fact, accepting

defendant’s theory would create the anomalous result that novel injuries could

never constitute gross negligence, no matter the surrounding circumstances.

The court declines to create a new barrier to gross negligence claims

unsupported by South Dakota case law. Defendant’s third objection is

overruled.

             4.    Probability of I.R.’s injury

      Defendant asserts the magistrate judge erred in making an inference in

plaintiffs’ favor regarding the probability of I.R.’s injury. (Docket 46 at pp. 6-7).

The magistrate judge noted neither party introduced evidence regarding the total

number of tubers over the period documented in defendant’s incident reports.

                                         16
(Docket 43 at pp. 13-14). She did not explicitly state she inferred such evidence

would show a statistical probability of injury—that is, more than a 50 percent

likelihood of injury—but instead generally concluded the gross negligence claim

should proceed to trial. Id. at pp. 16-17. Defendant argues plaintiff Brad

Reed’s estimation that 100 tubers were present the day of I.R.’s injury, if

extrapolated over the winter season, amply demonstrates there were sufficient

tubers to make a statistical calculation resulting in less than a 50 percent

likelihood of injury. (Docket 46 at pp. 6-7). The court rejects the premise that

a statistical calculation is necessary for plaintiffs’ claim to survive summary

judgment.

      South Dakota law requires a plaintiff alleging gross negligence to “prove a

substantial probability of serious physical harm,” as opposed to a mere

possibility of harm. Fischer, 919 N.W.2d at 215. The probability of serious

harm must be “substantially greater than that required for ordinary

negligence[.]” Id. at 216. The magistrate judge and defendant both attempt to

ascertain the probability of harm in mathematical terms with reference to the

tubing slope accident rate. For example, the magistrate judge noted the 17

tuber collisions defendant catalogued could be viewed in different ways

depending on whether there were 5,000 or 500 tubers over the time in question.

(Docket 43 at pp. 13-14). Defendant seizes on this language to assert plaintiffs

cannot establish a mid-slope tuber collision was anything more than “a mere

possibility” because of the large number of tubers. (Docket 46 at p. 7).

                                        17
      The magistrate judge did not err in using statistical analysis as an example

of one method to prove I.R.’s injury was a probable outcome of defendant’s

conduct. However, the court cannot discern from South Dakota law a

requirement that probability be established mathematically. Plaintiffs certainly

must prove defendant’s conduct would, more likely than not, have resulted in

I.R.’s injury, but that proof need not be strictly statistical. Plaintiffs need not

calculate the total number of tubers using defendant’s resort over a period of

time and show a majority of them experienced slope collisions. Such a

requirement would immunize defendant from any gross negligence claims as

long as only 49 percent of tubers collided with one another, regardless of the

severity of harm inflicted. It would also create a barrier to recovery for gross

negligence claims based on novel injuries. Defendant cannot escape liability for

severe injuries it knew or should have known were the probable outcome of its

actions simply because no prior guest suffered the same injury.

      The court concludes a genuine question of material fact exists as to the

probability of I.R.’s injury. Plaintiffs’ theory of the case, if believed by the jury,

could establish probability. The jury could find defendant deliberately provided

I.R. with a torn tube it knew would likely stop on the slope and knowingly failed

to provide staging. The jury could find this confluence of events made I.R.’s

injury probable, as opposed to merely possible. Evidence that the majority of

prior guests were not injured on the tubing slope may be offered to the jury, but

it does not establish as a matter of law that plaintiffs’ gross negligence claim

                                         18
must be dismissed for lack of probability. Defendant’s fourth objection is

overruled.

             5.    Lack of staging

      The magistrate judge concluded plaintiffs’ theory of the case established

the essential elements of gross negligence. (Docket 43 at pp. 16-17). This

holding necessarily endorsed plaintiffs’ theory that defendant’s alleged lack of

staging on the tubing slope could contribute to a finding of gross negligence.

Defendant argues “the mere allegation” it “failed to properly staff the top of the

tube hill” is insufficient, as a matter of law, to establish the level of danger

required for a gross negligence claim. (Docket 46 at p. 9).

      If plaintiffs asserted their gross negligence claim is premised solely on a

lack of staging, the court might agree with defendant’s objection. However, it is

clear plaintiffs allege the lack of staging coupled with the provision of torn tubes

likely to stall on the tubing slope created the severe danger necessary for gross

negligence. Highlighting one component of plaintiffs’ theory in isolation and

then claiming the theory fails as a matter of law is disingenuous and misleading.

The magistrate judge correctly declined to evaluate plaintiffs’ theory in this

manner and the court likewise declines defendant’s invitation to do so.

      Defendant also asserts the snow tubing industry standard of care does not

require staging. (Docket 46 at p. 9). Breaching the industry standard of care is

not an element of gross negligence. South Dakota Civil Pattern Jury Instruction

20-50-10. Evidence regarding the industry standard of care does not establish,

                                         19
as a matter of law, that plaintiffs’ gross negligence claim is unviable. A jury

could well accept that defendant’s failure to stage the tubing slope does not

constitute conduct likely to injure guests. At the summary judgment stage,

however, the court need only determine whether a genuine dispute of material

fact exists. That bar is easily met here. Plaintiffs’ theory of the case, if

accepted by the jury, constitutes gross negligence. Accordingly, defendant’s

fifth objection is overruled.

      C.     Assumption of risk

      The magistrate judge concluded the question of whether plaintiffs

assumed the risk of I.R.’s injury was one for the jury. (Docket 43 at p. 20).

Defendant contends this holding was error because plaintiffs had constructive

knowledge of the risk of injury. (Docket 46 at pp. 10-12). However, the

magistrate judge also noted it is uncertain under South Dakota law whether

assumption of risk is even a defense to gross negligence. (Docket 43 at

pp. 17-19). The parties unhelpfully fail to grapple with this antecedent question

of law controlling the availability of the assumption of risk defense in their

responses to the R&R.

      Like the magistrate judge, the court will decline at this stage of the

litigation to determine whether assumption of risk is a defense to gross

negligence. The question is potentially dispositive and the court does not have

the benefit of the parties’ briefing. Should this case proceed to a jury trial, the

court will require briefing on this question before allowing defendant to present

                                        20
its assumption of risk defense to the jury. In the meantime, the court will

assume the assumption of risk defense is available for purposes of resolving

defendant’s summary judgment motion on this point.

      “[C]onstructive knowledge may only be imputed for dangers recognizable

in the exercise of ordinary common sense and prudence. . . . Such a danger must

be obvious, and a person has constructive knowledge of a risk only if it is plainly

observable so that anyone of competent faculties is charged with knowledge of

it.” Jensen, 907 N.W.2d at 823 (quotations and citations omitted). Defendant

notes plaintiffs completed approximately 20 separate runs down the tubing slope

and observed tubers entering the slope before others had exited, due to the lack

of staging. (Docket 46 at pp. 10-12). Plaintiffs were also aware of the risk of

injury caused by snow tubing, including the risk of head injury. Id. at p. 12.

Defendant combines the facts to argue plaintiffs had constructive knowledge of

the risk of mid-slope collisions before they allowed I.R. to tube by herself on her

final run. Id.

      This argument again isolates one portion of plaintiffs’ theory of the case.

Plaintiffs have admitted facts showing they were aware of the lack of staging on

the tube slope, but there is no evidence plaintiffs were aware of the possibility

I.R.’s torn tube would stop mid-slope, creating a higher risk of collision. In fact,

the parties agree plaintiffs weren’t aware I.R.’s tube was torn before the collision.

(Docket 31 at ¶ 51). Plaintiffs cannot be deemed to have constructive knowledge



                                         21
of the risk I.R.’s torn tube would cause her to stop on the slope, raising the risk of

collision, when they did not know her tube was torn.

      Whether plaintiffs “had actual . . . knowledge of the risk” of I.R.’s injury,

“appreciated its character,” and “voluntarily accepted the risk” are all questions

of fact for the jury. Jensen, 907 N.W.2d at 820. Defendant’s argument

plaintiffs had constructive knowledge is fatally undermined by undisputed facts.

Assuming the defense is available at all, it will be decided by the jury.

Defendant’s sixth objection is overruled.

IV.   Conclusion

       In plaintiffs’ view of this case, defendant knowingly made torn tubes with

a tendency to get stuck on the tubing slope available to small children and

deliberately failed to staff the tubing hill with a staging employee to prevent

collisions with stopped tubers, knowing such collisions would be probable.

Plaintiffs sufficiently support their theory to create a genuine dispute of material

fact. If accepted by the jury, this version of the facts establishes gross

negligence. Accordingly, the court holds summary judgment is not appropriate

on plaintiffs’ gross negligence claim. Genuine questions of material fact remain

as to defendant’s assumption of risk defense and the court likewise denies




                                         22
summary judgment on that issue. The R&R is adopted to the extent it is

consistent with this order. 5

                                       ORDER

         For the reasons given above it is

         ORDERED that defendant’s objections to the report and recommendation

(Docket 46) are overruled.

         IT IS FURTHER ORDERED that the report and recommendation (Docket

43) is adopted to the extent it is consistent with this order.

         IT IS FURTHER ORDERED that defendant’s motion for summary

judgment (Docket 21) is granted in part and denied in part as described in this

order.

         Dated March 25, 2019.

                                  BY THE COURT:

                                  /s/ Jeffrey L. Viken
                                  JEFFREY L. VIKEN
                                  CHIEF JUDGE




         5In
          their complaint, plaintiffs assert defendant negligently managed the
tubing slope, causing I.R.’s injury. (Docket 16 at ¶¶ 16-24). Defendant argues
the release plaintiffs signed on behalf of I.R. bars the negligence claim. (Docket
23 at pp. 10-17). Plaintiffs concede this point, “acknowledg[ing] that South
Dakota case law protects Union Resort from liability for injuries caused by its
ordinary negligence[.]” (Docket 30 at p. 5). The magistrate judge agreed with
the parties and recommended the court grant summary judgment to defendant
as to plaintiffs’ negligence claim. (Docket 43 at p. 10). Neither party objects to
the recommendation. The court accordingly adopts the R&R on this matter.
The court grants summary judgment to defendant as to plaintiffs’ negligence
claim.
                                         23
